Citation Nr: 9930867	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-32 539	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disorder, postoperative status, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased rating for right ulnar 
neuropathy associated with the removal of a right palmaris 
tendon, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1968.  This appeal arises from a September 1994 rating 
decision, in which the RO denied a rating in excess of 10 
percent for a right shoulder disorder, postoperative status.  
The appeal also arises from a February 1998 rating decision 
which continued a 10 percent rating in effect for right ulnar 
neuropathy.  The veteran was afforded RO hearings in November 
1994 and June 1998, and transcripts of the hearings are 
included in the claims folder.  In a May 1995 RO hearing 
officer's decision, the rating for a right shoulder disorder, 
postoperative status, was increased to the current 20 percent 
rating.  

In a February 1998 statement, the veteran asserted a claim of 
service connection for postoperative residuals of removal of 
a right palmaris tendon.  In a September 1998 Supplemental 
Statement of the Case, the RO awarded service connection for 
postoperative residuals of removal of the right palmaris 
tendon.  At an April 1999 hearing at the RO before the 
undersigned member of the Board of Veteran's Appeals (Board), 
the veteran expressed dissatisfaction with the noncompensable 
rating assigned for postoperative residuals of removal of a 
right palmaris tendon.  He also withdrew a claim for an 
increased rating for right shoulder girdle atrophy, currently 
rated 20 percent disabling, from consideration by the Board.  
A transcript of that hearing is included in the claims 
folder.  For reasons set forth more fully below, the Board 
has recharacterized the claims of entitlement to an increased 
rating for right ulnar neuropathy and entitlement to a 
compensable rating for postoperative residuals of removal of 
a right palmaris tendon as indicated on the title page of 
this decision.  


FINDINGS OF FACT

1.  The veteran's right shoulder disorder, postoperative 
status, is manifested by a loose clavicle joint, degenerative 
joint disease, and limitation of arm movement to shoulder 
level or less; it is not shown that right shoulder motion is 
limited to 25 degrees from the side.  

2.  The veteran's right ulnar neuropathy associated with the 
removal of a right palmaris tendon is manifested by surgical 
incision scars, right ulnar nerve entrapment; disability 
equivalent to moderate incomplete paralysis of the right 
ulnar nerve is shown.  


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for the veteran's right 
shoulder disorder, postoperative status.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71(a), 
Codes 5003, 5010, 5201 (1999).  

2.  A 30 percent rating for right ulnar neuropathy associated 
with the removal of a right palmaris tendon is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.124(a), Code 8516 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In December 1991, the veteran fell while playing basketball, 
injuring his right shoulder.  VA x-ray examination in 
December 1991 revealed no right shoulder fracture or 
dislocation.  Bone architecture and density appeared normal 
for the veteran's age.  The glenohumeral joint space was well 
preserved, and showed smooth articular surfaces.  No 
significant abnormality of the acromioclavicular (AC) joint 
was noted and the regional soft tissues were unremarkable.  
The impression was normal appearance of the right shoulder.  

A January 1992 VA medical evaluation of the veteran's right 
shoulder indicated that, following his shoulder injury, he 
complained of sharp pain with shoulder movements and 
intermittent dull, ache-like pain over his upper arm.  He was 
right-handed.  Following physical examination, the examiner's 
impression was rotator cuff tendonitis, especially the 
supraspinatus, along with impingement syndrome and 
subacromial bursitis.  

An April 1992 report of electromyographic examination by Wai 
Wor Phoon, M.D.,  included the veteran's right upper 
extremity, and contained an assessment of entrapment or 
neuropathy of the right ulnar nerve at the elbow, involving 
motor and sensory components.  

A May 1992 statement by a VA orthopedic surgeon reported that 
the veteran was being treated at the VA Medical Center in 
Philadelphia, Pennsylvania (Philadelphia VAMC) for right 
cubital tunnel syndrome and presumed right shoulder 
instability, with possible rotator cuff disease.  Following 
VA magnetic resonance imaging (MRI) evaluation of the right 
shoulder in June 1992, there was a diagnostic impression of 
mild degenerative change in the AC joint and at the insertion 
of the rotator cuff and the humeral head.  

An August 1992 Philadelphia VAMC discharge summary indicated 
that the veteran had a very mild impingement syndrome at the 
time of his admission.  The pain was believed to be most 
likely centered around his AC joint degenerative joint 
disease.  A Mumford distal clavicle resection was performed 
in July 1992.  

In November 1992, the veteran's right shoulder was evaluated 
by a VA neurologist.  There was a positive Tinel's sign at 
the right elbow.  There was tingling and numbness in the 
right fourth and fifth digits with pinprick loss, normal 
strength in the inner ossei, and no atrophy in fasciculations 
in the right hand.  The impression was traumatic ulnar 
sensory neuropathy secondary to the fall and trauma sustained 
by the veteran in December 1991.  

VA x-ray examination of the veteran's right shoulder at the 
Lebanon, Pennsylvania VA Medical Center (Lebanon VAMC) in 
March 1993 yielded a diagnostic impression of 3.1 centimeter 
widening of the right AC joint space, which was believed to 
be most likely post-traumatic.  On VA orthopedic examination 
at Lebanon VAMC in April 1993, the examiner opined that 
degenerative arthritis was present in the tissue around the 
right shoulder, as a result of trauma which occurred with the 
veteran's fall in December 1991.  The AC joint was believed 
to be particularly susceptible to trauma and the most common 
cause of AC pain and discomfort was thought to be post-
traumatic arthritis.  The diagnosis was post-traumatic 
arthritis of the right AC joint, status post Mumford 
resection, and right AC joint degenerative arthritis.  

In a June 1993 rating decision, the RO awarded compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a right shoulder disorder, postoperative status, and for 
right ulnar sensory neuropathy, assigning separate 10 percent 
ratings for each disability.  

A May 1994 VA medical record shows that the veteran underwent 
open revision reconstruction of the right AC joint under 
general anesthesia at the Philadelphia VAMC in May 1994.  On 
VA orthopedic examination in August 1994, the diagnosis was 
postoperative reconstructed shoulder, with decreased range of 
motion and strength.  X-ray examination of the right shoulder 
revealed a resection of the distal end of the right clavicle, 
but no other bony or joint abnormality.  

At an RO hearing in November 1994, the veteran testified that 
he was scheduled to undergo additional right shoulder 
surgery.  He understood that a tendon would be harvested from 
his right wrist in an attempt to stabilize his right 
shoulder.  He reported that he had been working prior to his 
previous surgery, operating a newspaper delivery service.  He 
distributed some 200 bundles of newspapers a day, with each 
bundle weighing 40 to 50 pounds.  

A December 1994 medical record from the Philadelphia VAMC 
shows that the veteran underwent reconstruction of the AC and 
coracoclavicular ligaments, with reduction of the clavicle 
and stabilization with a palmaris tendon graft of the right 
shoulder in December 1994.  The surgery report noted that 
prior reconstruction of the AC joint was intact, but it was 
not preventing posterior subluxation of the clavicle.  There 
was a large amount of clavicular bone loss from the prior 
surgery, leaving a large space and an unstable joint.  A 
right palmaris tendon graft was taken by making a small 
transverse incision at the level of the proximal wrist 
crease, isolating the palmaris longus tendon of the right 
arm, and then pulling at the proximal insertion of the tendon 
into the muscle.  An attempt was made to weave the right 
palmaris tendon around the coracoid and through drill holes 
in the clavicle, securing the graft with a Rockwood screw.  
However, due to large lateral bone loss, the surgeon could 
not insert the screw through the clavicle as well as the 
coracoid.  

On VA orthopedic examination of the veteran's right shoulder 
in April 1995, the examiner noted partial muscle atrophy of 
the deltoid muscle and part of the supraspinatus muscle on 
the right around the right shoulder area.  A four-inch 
incisional scar was present over the superior aspect of the 
right shoulder, along with a two-inch incisional scar just 
lateral to the four-inch scar.  The scars were sensitive to 
pressure palpation and slightly fixed to the underlying 
musculature.  The head of the humerus was within the glenoid 
fossa.  Crepitation was felt within the soft tissue about the 
right shoulder.  Pressure palpation over the right shoulder 
caused discomfort, and limitation of the full range of right 
shoulder motion was noted.  Abduction of the right shoulder 
was from zero to 90 degrees, forward elevation was from zero 
to 100 degrees, external rotation was zero to 50 degrees, 
internal rotation was zero to 70 degrees.  Further attempts 
at abduction, forward elevation, internal and external 
rotation of the right shoulder caused discomfort.  The 
diagnosis was residuals of injury to the right shoulder and 
postoperative residuals of arthrotomies of the right 
shoulder, including right shoulder reconstructive surgery.  
Residuals included right shoulder scars, right shoulder 
strain associated with limitation of the full range of right 
shoulder motion, bursitis of the right shoulder, and partial 
muscle atrophy of the right deltoid muscle and right 
supraspinatus muscle of the right shoulder.  An April 1995 VA 
x-ray examination of the veteran's right shoulder indicated 
that there had been a change in comparison with a November 
1994 examination.  The margin of the resected distal clavicle 
had appeared more distinct and less sclerotic previously.  

Rating actions in July 1995 and February 1998 reflected the 
assignment of temporary total post-surgical convalescent 
ratings from May 25, 1994 through September 30, 1994 and from 
November 30, 1994 through February 1995, followed in each 
instance by assignment and reinstatement of a 20 percent for 
the right shoulder disorder.  

On VA neurological examination in November 1997, the examiner 
noted that, except for limitation of motion of the veteran's 
right shoulder and elbow due to pain, there was no obvious 
focal motor weakness, atrophy, or fasciculation.  Reflexes 
were bilaterally present, and there were no pathological 
reflexes.  Diagnoses included right ulnar nerve entrapment, 
with mainly sensory complaint.  On November 1997 VA x-ray 
examination of the right wrist, the bones, joints, and soft 
tissues were intact.  There was no evidence of osseous 
articular or soft tissue pathology.  The impression was that 
the right wrist was negative for abnormalities.  

On VA orthopedic examination in November 1997, there was no 
right wrist swelling, warmth, tenderness, crepitus, or 
effusion.  The wrist demonstrated 90 degrees of flexion and 
extension, and 30 degrees of ulnar and radial deviation.  
There were two old surgical scars on the lower surface of the 
forearm, one was located at the wrist and the other was 6 
inches proximal to the first.  There was no swelling, 
redness, or tenderness associated with the scars.  There was 
no right elbow swelling, warmth, or tenderness, crepitus or 
effusion.  The right elbow demonstrated zero degrees of 
extension and 120 degrees of flexion, along with full 
pronation and supination.  The were several old right 
shoulder surgical scars in the concavity where the distal 
clavicle should have been.  There was no swelling, warmth, 
tenderness, crepitus, or effusion of the shoulder.  The right 
shoulder demonstrated 75 degrees of internal and external 
rotation, which was painful.  There was passive abduction to 
120 degrees with pain and active abduction to 80 degrees with 
pain.  Diagnoses included normal examination of the right 
wrist and elbow, and status post several surgeries to the 
right shoulder, with pain with range of motion and weakness.  

At an RO hearing in June 1998, the veteran testified that he 
could lift his right shoulder to approximately eye level, but 
could not pull it back.  He explained that attempting to lift 
objects weighing four or five pounds was impossible.  He had 
pain in his right elbow as well as in his right shoulder, and 
tingling and numbness in his right middle and ring fingers.  
He added that he is right handed and cannot grip a pen for 
writing as effectively as prior to his injury.  The veteran 
also indicated that his right wrist felt weaker after removal 
of a right palmaris tendon.  

On VA orthopedic examination in July 1998, adherent scars of 
previous surgical procedures were seen at the AC joint.  
Tenderness was present and the range of motion of the right 
shoulder included 90 degrees of abduction and flexion, and 45 
degrees of external and internal rotation.  All of the range 
of motion was painful and, as a result, no passive range of 
motion studies were attempted.  The elbow showed normal range 
of motion.  There was numbness and decreased sensation to 
touch present over the left fourth and fifth fingers and 
corresponding part of the hand.  There was some hypothenar 
atrophy.  Fromet test was negative.  Wartenburg sign was 
positive.  Scars from a previous excision of the palmaris 
longus were present at the wrist and forearm.  Muscle 
strength of the right wrist was the same as the left wrist.  
Impressions included status post injury to the right AC joint 
with resection of the outer end of the clavicle and surgical 
reconstruction of the AC joint, ulnar nerve entrapment at the 
elbow, and status post excision of the palmaris longus.  

In September 1998, a hearing officer assigned the veteran a 
separate 20 percent rating for muscle atrophy of the right 
shoulder musculature.  He also awarded service connection and 
assigned a noncompensable rating for postoperative residuals 
of removal of a right palmaris tendon.  

During an April 1999 hearing at the RO before the undersigned 
Board member, the veteran expressed his dissatisfaction with 
the noncompensable rating for postoperative residuals of 
removal of a right palmaris tendon.  As noted above, he 
indicated that he did not wish to appeal for a higher rating 
for muscle atrophy of the right shoulder girdle.  He 
testified that he was employed as an analyst-technician and 
he used his right shoulder in moving computer equipment.  He 
took Motrin for pain and swelling in his shoulder.  He also 
reported sharp pains in his right elbow, along with numbness 
in his fingers.  The veteran reported that, on certain days, 
he can raise his right arm to about shoulder level, but at 
other times, he cannot raise his arm that high.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board 
notes that the veteran's right ulnar neuropathy is currently 
rated at 10 percent under Diagnostic Code 8516 of VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  
Diagnostic Code 8516 contemplates disability evaluation based 
on paralysis of the ulnar nerve, including loss of movement 
of the fingers and abnormality in the thenar and hypothenar 
eminences.  Code 8516.  A separate rating is in effect for 
postoperative residuals of removal of the palmaris tendon, 
which is rated as noncompensable under Diagnostic Code 7804.  
Diagnostic Code 7804 contemplates disability evaluation based 
on the disabling residuals of scars.  However, it is 
undisputed that the veteran underwent surgery in December 
1994 to harvest the right palmaris tendon in an attempt to 
stabilize his right shoulder and clavicle.  This attempt had 
negative results, but the tendon is gone.  The evidence of 
record demonstrates that harvesting the right palmaris tendon 
affected essentially some of the same functions as are 
affected by right ulnar neuropathy.  The Board notes that 
Muscle Group VII is comprised of muscles arising from the 
internal condyle of the humerus: flexors of the carpus and 
long flexors of the fingers and thumb; pronator.  These 
muscles are responsible for flexion of the wrist and fingers.  
38 C.F.R. Part 4, Code 5307.  Muscle Group VIII is comprised 
of muscles arising mainly from the external condyle of the 
humerus: extensors of the carpus, fingers and thumb; 
pronator.  These muscles are responsible for extension of the 
wrist, fingers, and thumb.  38 C.F.R. Part 4, Code 5308.  
Therefore, the Board finds it appropriate to rate the right 
ulnar neuropathy and the postoperative residuals of removal 
of a right palmaris tendon as one disability.  Given the 
foregoing and given the absence of any unfair prejudice to 
the veteran, the Board concludes that the claim for an 
increased rating for right ulnar neuropathy and the claim for 
an increased rating for postoperative residuals of removal of 
a right palmaris tendon should be recharacterized and 
considered as entitlement to an increased rating for right 
ulnar neuropathy associated with the removal of a right 
palmaris tendon.  

The Board finds that the claims for an increased rating for a 
right shoulder disorder, postoperative status, currently 20 
percent disabling, and an increased rating for right ulnar 
neuropathy associated with removal of a right palmaris 
tendon, currently 10 percent disabling, are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

An Increased Rating for a Right Shoulder Disorder,
Postoperative Status

The veteran's right shoulder disorder, postoperative status, 
is currently rated at 20 percent disabling under Diagnostic 
Codes 5010-5203.  Under Diagnostic Code 5203, a 20 percent 
rating requires nonunion of the clavicle or scapula of either 
a major or minor extremity, with loose movement or 
dislocation.  38 C.F.R. Part 4, Code 5203.  VA medical 
records describing the third surgical procedure performed in 
connection with the veteran's right shoulder indicated that 
due to bone loss from prior surgery, a large space and 
unstable joint remained.  Therefore, it is clear that a 20 
percent rating under Code 5203 is warranted.  However, 20 
percent is the maximum rating available under Code 5203 and 
Code 5203 is not, therefore, a basis for an increased rating 
for the veteran's right shoulder disorder, postoperative 
status.  

Diagnostic Code 5010 provides that arthritis due to trauma 
and substantiated by x-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. Part 4, Code 5010.  Diagnostic Code 
5003 covers increased ratings based on degenerative 
arthritis.  Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. Part 4, 
Code 5003.  Under Diagnostic Code 5201, a 20 percent rating 
is warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  (The evidence 
demonstrates that the veteran's right shoulder is his major 
shoulder.)  A 30 percent rating requires that motion be 
limited to midway between the side and shoulder level.  A 40 
percent rating requires that motion be limited to 25 degrees 
from the side.  38 C.F.R. Part 4, Code 5201.  

Degenerative joint disease was diagnosed on VA MRI evaluation 
of the veteran's right shoulder in June 1992.  The veteran 
has testified that he can sometimes raise his right arm to 
shoulder level, but at other times, he cannot raise his arm 
that high.  On the recent VA examination in July 1998, the 
veteran had motion of the right arm to shoulder level.  
However, all range of motion was painful, and, as a result, 
passive range of motion was not attempted.  Considering that 
motion of the shoulder is limited to shoulder level, but that 
all motion is painful, the Board concludes that the evidence 
regarding limitation of motion of the veteran's right 
shoulder supports a 30 percent rating under Code 5201.  See 
38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A 40 percent rating is not warranted because the 
evidence does not demonstrate that right shoulder motion is 
limited to 25 degrees from the side nor does the veteran have 
painful motion equivalent to that level of disability.  



An Increased Rating for Right Ulnar Neuropathy
Associated with the Removal of a Right Palmaris Tendon

As noted above, the veteran's right ulnar neuropathy is 
currently rated at 10 percent under Diagnostic Code 8516.  
Under Code 8516, a 10 percent rating is warranted for mild 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  A 30 percent rating requires moderate incomplete 
paralysis.  38 C.F.R. Part 4, Code 8516.  A note preceding 
Code 8516 indicates that the term "incomplete paralysis," 
with this and other peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
that which is described in the criteria for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  
Additionally, when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  See 38 C.F.R. § 4.124(a), note prior to Code 8510.  

On VA neurological examination of the veteran in November 
1997, the examiner found that there was no obvious focal 
motor weakness, atrophy, or fasciculation associated with the 
right shoulder, and the diagnoses included right ulnar nerve 
entrapment, with mainly sensory complaint.  Given that the 
right ulnar nerve complaint is mainly sensory, the Board 
would ordinarily conclude that no more than a 10 percent 
rating is warranted.  However, there is more than only mild 
disability in this case because there is an absence of the 
right palmaris tendon.  The impairment of sensory function 
considered in conjunction with the absence of the right 
palmaris tendon warrants a finding that there is disability 
equivalent to moderate incomplete paralysis of the right 
ulnar nerve.  Accordingly, the claim for a rating in excess 
of 10 percent for right ulnar neuropathy associated with the 
removal of a right palmaris tendon is granted and a 30 
percent rating is assigned for this disorder.  



ORDER

A 30 percent rating for a right shoulder disorder, 
postoperative status, is granted, subject to the regulations 
governing payment of monetary awards.  

An increased rating for right ulnar neuropathy associated 
with the removal of a right palmaris tendon is granted, 
subject to the regulations governing payment of monetary 
awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

